Citation Nr: 1509568	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-03 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), specific phobia, and panic attack without agoraphobia.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel
INTRODUCTION

The Veteran had active service from August 1967 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the February 2011 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective December 15, 2010.  As additional new and material medical evidence was associated with the claims file, the RO reconsidered the claim in the October 2011 rating decision and assigned a 50 percent rating, effective December 15, 2010.  See 38 C.F.R. § 3.156(b).  The Veteran appealed the initial rating assigned.    

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge conducted via video-conference in May 2013.  A copy of the hearing transcript is of record.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Veteran's Virtual VA electronic claims folder reveals that, with the exception of the Board hearing transcript, the documents are either duplicative of records already associated with the paper claims file or are not relevant to the issue on appeal.  The Board has also reviewed the Veteran's Virtual Benefits Management System (VBMS) electronic file.  However, this file contains no records at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The record shows that the Veteran was most recently afforded a VA examination in February 2011 to evaluate the severity of his PTSD.  However, the evidence associated with the claims file appears to indicate a possible increase in severity since that time.  At the time of the February 2011 VA examination, the Veteran denied any suicidal or homicidal ideation as well any work issues before retiring.  His Global Assessment of Functioning (GAF) score was 55.  However, a subsequent statement from his treating physicians at VA dated in May 2011 indicated that his PTSD did affect his employment and assigned a GAF score of 43.  Moreover, at the Board hearing, although he indicated that his symptoms had stayed the same, the Veteran testified that he had no social contact besides his family.  He also reported suicidal ideation as well as wanting to do violence towards others.     

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected PTSD.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Lastly, it appears that the Veteran receives continuous treatment for his PTSD at the VA.  In this regard, the claims file includes VA treatment records dated to August 2011.  Thus, the Board finds that VA treatment records dated from August 2011 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also obtain any VA treatment records dated from August 2011 to the present.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R.  § 3.159(e), if appropriate. 

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  A GAF score should be reported.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning.  

Further, the examiner should indicate whether there has been any change(s) in severity of the Veteran's PTSD since the December 15, 2010 effective date of service connection.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date.

All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




